Citation Nr: 0425357	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  04-23 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a 
fractured left thyroid cartilage.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to July 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the claim on appeal.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran was injured during military service when a 
truck ran over him.  He was treated for a leg injury and 
sustained a contusion to his left elbow and chin.

3.  The veteran's current fractured thyroid cartilage has 
been found to be related to trauma.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, the residuals of 
a fractured left thyroid cartilage were incurred as a result 
of active service.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran maintains that he suffered from a fractured left 
thyroid cartilage when he was run over by a truck during 
active duty.  After a review of the evidence, the Board finds 
that the claim should be granted.  

A review of the service medical records reveals that the 
veteran was injured in October 1954 when a truck backed over 
him, knocking him over and running over his legs at the 
shins.  Amazingly, there were no broken bones but he 
sustained an injury to the leg and a contusion of his left 
elbow and chin.  While the service separation examination 
report dated in June 1956 showed a normal clinical evaluation 
of the veteran's head and neck, the contusion injury to the 
chin suggests to the Board that the veteran was hit with 
sufficient force to knock him over.  

Post-service medical evidence reveals that the veteran sought 
treatment for hoarseness in the late 1990s.  A private CAT 
scan report dated in October 1999 showed an "internal 
deviation of the left thyroid cartilage most consistent with 
previous injury."  In an April 2002 letter, the veteran's 
private otolaryngologist reported that: 

On direct inspection I did note a 
fracture of the thyroid lamina on the 
left side which was old.  There was 
medial displacement of the cartilage.  
Interestingly, prior endoscopic examines 
have shown a bulge in the left supra 
glottis which is consistent with this 
fracture.  Interesting, [the veteran] 
does not recall any trauma except many 
years ago while in the military he did 
sustains severe trauma from a motor 
vehicle accident.  He did not have any 
difficulty with his voice at that time, 
however, I suspect that he did incur a 
laryngeal fracture which over time has 
become more apparent.  

In a follow-up addendum dated in August 2002, the private 
physician noted that:

I discussed with [the veteran] at length 
his history of trauma.  The only trauma 
of note was being hit by a truck while 
serving in the military.  He did undergo 
review by the Veteran's Administration.  
The physician there agreed with my 
findings, however, felt that the 
traumatic incident was so far in the 
distant past that it could not be 
directly linked to his problems today.  
This finding on CT shows a traumatic 
break of the thyroid cartilage.  This 
type of fracture would require 
significant force to the neck.  Such 
force would be required that I am certain 
that [the veteran] would remember the 
incident.  In fact, the only incident in 
his history that would be consistent with 
such force is the truck accident during 
his military service.

It is a reasonable to conclude from the private medical 
opinions that the fracture of the veteran's left thyroid 
cartilage occurred while he was on active duty.  Further, 
while the private physician noted that a VA doctor felt that 
the condition was not related to service, the VA outpatient 
treatment records associated with the claims file do not 
offer an opinion one way or the other.  Giving the veteran 
the benefit of the doubt, based on the evidence outlined 
above and, as no contrary evidence is of record, the Board 
finds that service connection is warranted for the residuals 
of a fractured left thyroid cartilage. 

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law is applicable to all claims 
filed before the date of enactment but not yet final as of 
that date.  See 38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  

Inasmuch as the Board is allowing the benefit sought on 
appeal, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the new law have not been completely satisfied.  
Therefore, no further action is necessary under the mandate 
of the VCAA.


ORDER

The claim for entitlement to service connection for the 
residuals of a fractured left thyroid cartilage is granted.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



